Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2016, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
This Office Action is in response to the application 17/108,086 filed on 12/01/2020. Claims 1, 18 and 19 have been amended; claim 13 has been canceled. Claims 1, 18, and 19 are independent claims. Claims 1, 12, 14-19 have been examined and are pending. 
Authorization for this Examiner’s Amendment was given via email with Applicant’s representative, John Fitzpatrick (Reg. No.: 41,018). John Fitzpatrick has agreed and authorized the Examiner to amend claims 1, 18 and 19, and cancel claim 13.
A terminal disclaimer regarding issued patent US Patent No.: 10,885,161 has been filed. 
Examiner’s Amendments
Claims
Replacing claims 1-19 as follows:

(Currently Amended) An information processing apparatus comprising: 
memory storing computer-readable instructions; and
one or more processors configured to execute the computer-readable instructions such that the one or more processors are configured to perform operations including, 
comparing, when accepting first user information used for authentication of determining whether a user has an authority to use the information processing apparatus, the first user information and second user information identifying a user who has the authority of functional rights to use the information processing apparatus so as to perform the authentication; 
acquiring, when the authentication is successful, an application list screen, in which each of applications is associated with display information for giving an instruction to install the application in the information processing apparatus, in accordance with an operation performed by an authenticated user; 
specifying, upon receiving the application list screen, authority information corresponding to the second user information identifying the authenticated user, the second user information corresponding to the first user information received before acquiring the application list screen, based on first information indicating a correspondence relation between the second user information and the authority information indicating an authority given to the user identified by the second user information to install an application on the information processing apparatus; and 
displaying the application list screen including a plurality of pieces of application information,
		wherein in a case that the authority indicated by the authority information includes an authority to install the application in the information processing apparatus, displaying the application list screen including an install button for each of the applications, and in a case that the authority indicated by the authority information does not include an authority to install the application in the information processing apparatus, displaying the application list screen with the install button disabled, and upon accepting an operation of the install button, installing the application corresponding to the install button without referring to the authority, and wherein the one or more processors are further configured to:
		when the authority indicated by the authority information includes an authority to install an application in the information processing apparatus, display the application list screen including, for each of applications, description information for describing contents of the application and a button for giving an instruction to install the application, and
	when the authority indicated by the authority information does not include an authority to install an application in the information processing apparatus, display the application list screen including, for each of applications, the description information for describing contents of the application but not including the button for giving an instruction to install the application.

2.-11. (Cancelled)

12. (Previously Presented)  The information processing apparatus according to claim 1, wherein the one or more processors are configured to, when the authority indicated by the authority information does not include an authority to install an application in the information processing apparatus, display the application list screen in which the install button is hidden.
13. (Cancelled)  
14.  (Previously Presented)  The information processing apparatus according to claim 1, wherein a script is embedded in the application list screen such that the install button is displayed when a logged-in user has an authority to install an application in the information processing apparatus and the install button is hidden when the logged-in user does not have an authority to install an application in the information processing apparatus.

15. (Previously Presented)  The information processing apparatus according to claim 14, wherein the one or more processors are:
	configured to specify authority information on the logged-in user based on the script embedded in the application list screen, and
	configured to change a display of the install button included in the application list screen in accordance with the specified authority information.

16. (Previously Presented)  The information processing apparatus according to claim 1, wherein the one or more processors are:
	configured to display an operation screen including icons respectively corresponding to applications;
	configured to receive, through the operation screen, an operation onto an icon corresponding to a store application;
	configured to activate the store application in response to the operation, and
	configured to acquire the application list screen by the activated store application.

 17.  (Previously Presented)  The information processing apparatus according to claim 1, wherein the application list screen includes, on one screen, a plurality of applications and install buttons respectively corresponding to the applications.
18.  (Currently Amended)  An information processing method comprising: 
comparing, when accepting first user information used for authentication of determining whether a user has an authority to use the information processing apparatus, the first user information and second user information identifying a user who has the authority of functional rights to use the information processing apparatus so as to perform the authentication; 
acquiring, when the authentication is successful, an application list screen, in which each of applications is associated with display information for giving an instruction to install the application in the information processing apparatus, in accordance with an operation performed by an authenticated user; 
specifying, upon receiving the application list screen, authority information corresponding to the second user information identifying the authenticated user, the second user information corresponding to the first user information received before acquiring the application list screen, based on first information indicating a correspondence relation between the second user information and the authority information indicating an authority given to the user identified by the second user information to install an application on the information processing apparatus; and 
displaying the application list screen including a plurality of pieces of application information,
		wherein in a case that the authority indicated by the authority information includes an authority to install the application in the information processing apparatus, displaying the application list screen including an install button for each of the applications, and in a case that the authority indicated by the authority information does not include an authority to install the application in the information processing apparatus, displaying the application list screen with the install button disabled, and upon accepting an operation of the install button, installing the application corresponding to the install button without referring to the authority, and wherein the one or more processors are further configured to:
		 when the authority indicated by the authority information includes an authority to install an application in the information processing apparatus, display the application list screen including, for each of applications, description information for describing contents of the application and a button for giving an instruction to install the application, and
	when the authority indicated by the authority information does not include an authority to install an application in the information processing apparatus, display the application list screen including, for each of applications, the description information for describing contents of the application but not including the button for giving an instruction to install the application.
19.  (Currently Amended) A computer program product comprising a non-transitory computer-readable medium including programmed instructions causing a computer to execute: 
comparing, when accepting first user information used for authentication of determining whether a user has an authority to use the information processing apparatus, the first user information and second user information identifying a user who has the authority of functional rights to use the information processing apparatus so as to perform the authentication; 
acquiring, when the authentication is successful, an application list screen, in which each of applications is associated with display information for giving an instruction to install the application in the information processing apparatus, in accordance with an operation performed by an authenticated user; 
specifying, upon receiving the application list screen, authority information corresponding to the second user information identifying the authenticated user, the second user information corresponding to the first user information received before acquiring the application list screen, based on first information indicating a correspondence relation between the second user information and the authority information indicating an authority given to the user identified by the second user information to install an application on the information processing apparatus; and 
displaying the application list screen including a plurality of pieces of application information,
		wherein in a case that the authority indicated by the authority information includes an authority to install the application in the information processing apparatus, displaying the application list screen including an install button for each of the applications, and in a case that the authority indicated by the authority information does not include an authority to install the application in the information processing apparatus, displaying the application list screen with the install button disabled, and upon accepting an operation of the install button, installing the application corresponding to the install button without referring to the authority, and wherein the one or more processors are further configured to:
		when the authority indicated by the authority information includes an authority to install an application in the information processing apparatus, display the application list screen including, for each of applications, description information for describing contents of the application and a button for giving an instruction to install the application, and
	when the authority indicated by the authority information does not include an authority to install an application in the information processing apparatus, display the application list screen including, for each of applications, the description information for describing contents of the application but not including the button for giving an instruction to install the application.


Examiner’s Statement of Reasons for Allowance

Claims 1, 12, 14-19 are allowed. 
The following is an examiner’s statement of reasons for allowance. 
The invention is directed to an information processing apparatus includes an authenticating unit, an acquiring unit, a first specifying unit, and a first display unit. The authenticating unit, when accepting first user information used for authentication of determining whether a user has an authority to use the in- formation processing apparatus, compares the first user information and second user information identifying a user who has the authority to use the information processing apparatus so as to perform the authentication. The acquiring unit acquires an ap- plication list screen, in which each of applications is associated with display in- formation for giving an instruction to introduce the application in the information processing apparatus, in accordance with an operation performed by the user authenticated by the authenticating unit. The first specifying unit, when the acquiring unit acquires the application list screen, specifies authority information corresponding to 2WO 2016/185725 PCT/JP2016/002454the second user information identifying the user authenticated by the authenticating unit, based on first information indicating a correspondence relation between the second user information and the authority information. The first display unit changes a display content of the application list screen and displays the changed content in accordance with the authority information specified by the first specifying unit. 
Exemplary embodiments of an information processing apparatus, an information processing method, and a computer program according to the present invention will be described in detail below with reference to the accompanying drawings. In the following, a multifunction peripheral (MFP) that is an embodiment of an image forming apparatus will be described as an example of the information processing apparatus according to the present invention; however, it is not limited thereto. The MFP is a device having a plurality of different functions, such as a copy function, a scanner function, a printer function, and a facsimile function.
The closest prior art are Ricci (“Ricci,” US 20110252415), Hegstad et al. (“Hegstad,” US 20150012838), Matsumura et al. (“Matsumura,” US 20100318636), and St. Pierre (“St. Pierre,” US 20180091547), are also generally directed to various aspects of providing software installation options as according to authentication of users. 
However, none of Ricci, Hegstad or Matsumura teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims 1, 18, and 19. For example, these references fails to teach all limitations recited in claims 1, 18 and 19 as a whole, especially “An information processing apparatus comprising: memory storing computer-readable instructions; and one or more processors configured to execute the computer-readable instructions such that the one or more processors are configured to perform operations including, comparing, when accepting first user information used for authentication of determining whether a user has an authority to use the information processing apparatus, the first user information and second user information identifying a user who has the authority of functional rights to use the information processing apparatus so as to perform the authentication; acquiring, when the authentication is successful, an application list screen, in which each of applications is associated with display information for giving an instruction to install the application in the information processing apparatus, in accordance with an operation performed by an authenticated user; specifying, upon receiving the application list screen, authority information corresponding to the second user information identifying the authenticated user, the second user information corresponding to the first user information received before acquiring the application list screen, based on first information indicating a correspondence relation between the second user information and the authority information indicating an authority given to the user identified by the second user information to install an application on the information processing apparatus; and displaying the application list screen including a plurality of pieces of application information, wherein in a case that the authority indicated by the authority information includes an authority to install the application in the information processing apparatus, displaying the application list screen including an install button for each of the applications, and in a case that the authority indicated by the authority information does not include an authority to install the application in the information processing apparatus, displaying the application list screen with the install button disabled, and upon accepting an operation of the install button, installing the application corresponding to the install button without referring to the authority, and wherein the one or more processors are further configured to: when the authority indicated by the authority information includes an authority to install an application in the information processing apparatus, display the application list screen including, for each of applications, description information for describing contents of the application and a button for giving an instruction to install the application, and when the authority indicated by the authority information does not include an authority to install an application in the information processing apparatus, display the application list screen including, for each of applications, the description information for describing contents of the application but not including the button for giving an instruction to install the application.”
These features in light of other features described in the independent claims 1, 18 and 19 are allowable over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to void processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD LONG whose telephone number is (571)272-8961.  The examiner can normally be reached on Monday to Friday, 9 AM - 6  PM EST (Alternate Fridays).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571) 270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/EDWARD LONG/
Examiner, Art Unit 2439


/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439